UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1156


HAYSSAM FARES TANNOUS,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 18, 2016               Decided:   November 3, 2016


Before NIEMEYER   and    DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Marc Seguinot, SEGUINOT & ASSOCIATES, PC, Fairfax, Virginia, for
Petitioner. Benjamin Mizer, Principal Deputy Assistant Attorney
General, Justin Markel, Senior Litigation Counsel, Robert D.
Tennyson, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hayssam Fares Tannous, a native and citizen of Lebanon,

petitions for review of an order of the Board of Immigration

Appeals     (Board)    dismissing        his     appeal       from     the    immigration

judge’s denial of his motion to reopen as untimely.                                  We have

reviewed the administrative record and the Board’s order and

find   no   abuse     of    discretion.          See    8     C.F.R.    § 1003.23(b)(1)

(2016).     We therefore deny the petition for review in part for

the reasons stated by the Board.                 See In re Tannous (B.I.A. Jan.

15, 2016).

       We   lack    jurisdiction        to     review    the     Board’s          refusal    to

exercise     its    sua     sponte      authority       to    reopen        and    therefore

dismiss     this     portion       of    the     petition        for     review.            See

Lawrence v.        Lynch,    826     F.3d      198,     206-07       (4th    Cir.       2016);

Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th Cir. 2009).                                    We

dispense     with     oral     argument        because        the    facts        and    legal

contentions    are     adequately        presented       in    the     materials        before

this court and argument would not aid the decisional process.



                                                              PETITION DENIED IN PART
                                                                AND DISMISSED IN PART




                                             2